Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        March 14, 2017
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 48953-8-II

                                Respondent,

          v.

 MICHAEL JOSEPH WAGES,                                       UNPUBLISHED OPINION

                                Appellant.

         WORSWICK, J. — Michael Joseph Wages appeals his conviction for possession of a stolen

vehicle. He argues that the State presented insufficient evidence of his possession of the vehicle

and his knowledge that the vehicle was stolen. Because sufficient evidence supports Wages’s

conviction for unlawful possession of a stolen vehicle, we affirm the conviction.


                                              FACTS

         On March 25, 2014, Brian Waddle reported that his truck had been stolen. He and his ex-

wife had the only sets of keys and had not given any other person permission to use or enter the

truck.

         On April 11, 2014, Detective Doug Whitley went to Leonard Fonda’s home to serve a

warrant on Wages. Detective Whitley saw a truck matching the description of the stolen truck

outside of Fonda’s house. Fonda allowed Detective Whitley into his house where he found

Wages hiding in a bedroom closet and arrested him.

         Before leaving the premises, Detective Whitley interviewed Fonda, and recorded it on his

digital recorder. Fonda said that he had seen Wages driving the truck in question. The plates on
No. 48953-8-II


the truck matched those of a different stolen truck, indicating that they had been switched. The

public vehicle identification number (VIN) had been covered up with cardboard from inside the

truck. After obtaining a search warrant, Detective Whitley ran the VIN and confirmed the truck

belonged to Waddle. Detective Whitley had the truck towed and taken to Kent Police’s impound

lot where a King County fingerprint team dusted it for prints.

       In the truck, Detective Whitley found a prescription pill bottle with Wages’s name on it.

Detective Whitley also found a dent puller, which had been modified to be able to remove a

vehicle’s ignition. Several fingerprints matching Wages’s were found on and in the truck,

including on the outside driver’s side door, on the rearview mirror, on the driver’s side inside

door sill, and on a lighter in the center console. The truck’s ignition had been removed. The

passenger’s side door lock had been damaged visibly and something had been broken off in it so

that the lock did not work. Due to the ignition’s removal the truck could not be started with the

keys and had to be started with a multipurpose tool.

       Wages was charged with unlawful possession of a stolen vehicle on April 15, 2015. At

trial, witnesses testified to the above facts.1 The jury found Wages guilty of possession of a

stolen vehicle.

                                           ANALYSIS

                                I. SUFFICIENCY OF THE EVIDENCE

       Wages argues that insufficient evidence supports his conviction for possession of a stolen

vehicle. We disagree.



1
 Fonda was found competent to testify and Detective Whitley’s recorded conversation with him
was played for the jury.


                                                 2
No. 48953-8-II


A.     Legal Principles

       Evidence is sufficient to support a guilty verdict if any rational trier of fact, viewing the

evidence in the light most favorable to the State, could find the elements of the charged crime

beyond a reasonable doubt. State v. Longshore, 141 Wash. 2d 414, 420-21, 5 P.3d 1256 (2000).

“In claiming insufficient evidence, the defendant necessarily admits the truth of the State’s

evidence and all reasonable inferences that can be drawn from it.” State v. Homan, 181 Wash. 2d
102, 106, 330 P.3d 182 (2014). We defer to the jury on issues of conflicting testimony,

credibility of witnesses, and the persuasiveness of the evidence. State v. Andy, 182 Wash. 2d 294,

303, 340 P.3d 840 (2014). Circumstantial evidence and direct evidence carry equal weight.

State v. Varga, 151 Wash. 2d 179, 201, 86 P.3d 139 (2004).

       Possession of a stolen vehicle requires that a person “possess[es] a stolen motor vehicle”

and possessing stolen property means to “receive, retain, possess, conceal, or dispose of stolen

property knowing that it has been stolen.” RCW 9A.56.068(1), .140(1). Mere possession of

stolen property is insufficient to justify a conviction, but possession in connection with other

evidence tending to show guilt is sufficient. State v. McPhee, 156 Wash. App. 44, 62, 230 P.3d
284 (2010). Wages argues that there is not sufficient evidence to support the fact that he both

possessed the stolen truck and knew that it was stolen.

B.     Evidence of Possession

       Viewing all facts and inferences in the light most favorable to the State, a rational jury

could have found that Wages possessed the stolen truck. Fonda saw Wages driving the stolen

truck, Wages’s fingerprints were found on and inside various parts of the truck, prescription pill

bottles with Wages’s name on them were found in the driver’s side door pocket, and a lighter



                                                  3
No. 48953-8-II


with his fingerprints was found in the center console. Thereby, sufficient evidence supports the

conclusion that Wages possessed the stolen truck.

C.     Evidence of Knowledge

       Taking all facts and inferences in the light most favorable to the State, sufficient evidence

exists to establish that Wages knew that the vehicle was stolen. The license plates on the truck

had been switched. The lock on the passenger’s side of the truck was damaged such that it could

not have a key put into it or be locked. Wages did not have the keys to start the vehicle and the

ignition was removed, meaning that the only way to start the vehicle was with a method other

than using the keys. Any reasonable juror could infer that a person had knowledge that a vehicle

is stolen if the license plates had been switched with those of another vehicle and a method other

than using a vehicle’s keys were required to start the vehicle. Homan, 181 Wash. 2d at 106.

Wages’s actions also indicate that he had knowledge that the truck was stolen. The VIN was

covered up with a piece of cardboard so that anyone outside of the truck could not read it. Based

on these facts, any rational trier of fact could conclude that Wages had knowledge that the

vehicle had been stolen.

       Because a reasonable juror could have found that Wages possessed the stolen truck and

knew that it was stolen, sufficient evidence supports the conviction. We affirm Wages’s

conviction for possession of a stolen vehicle.

                                      II. APPELLATE COSTS

       Wages requests that this court decline to impose appellate costs because he is indigent.

The State argues that because neither party has substantially prevailed we should not consider




                                                 4
No. 48953-8-II


appellate costs at this time, and otherwise should impose costs consistent with the State’s

forthcoming cost bill.

        On January 31, 2017, RAP 14.2 was amended to provide that appellate costs will not be

awarded if a commissioner of this court determines that the party against whom costs are sought

does not have the current or likely ability to pay such costs. Because Wages’s ability to pay

costs on appeal may be addressed by a commissioner of this court, we decline to exercise our

discretion to waive appellate costs in this decision terminating review. RAP 14.2; RCW

10.73.160(1).

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Maxa, A.C.J.




 Sutton, J.




                                                  5